[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                           FILED
                                                              U.S. COURT OF APPEALS
                   ------------------------------------------- ELEVENTH CIRCUIT
                                                                    APR 19, 2007
                                No. 06-14237
                                                                 THOMAS K. KAHN
                          Non-Argument Calendar
                                                                      CLERK
                   --------------------------------------------

                D.C. Docket No. 05-00449-CV-1-WS-B

LOUIS G. WEAVER,

                                                            Plaintiff-Appellant,

                                     versus

MOBILE COUNTY, et al,

                                                            Defendants,

JAMES BONDING COMPANY,

                                                            Defendant-Appellee.

                   ------------------------------------------
               Appeal from the United States District Court
                  for the Southern District of Alabama
                   -------------------------------------------

                              (April 19, 2007)

Before EDMONDSON, Chief Judge, ANDERSON and BARKETT, Circuit
Judges.
PER CURIAM:

           In this civil rights action, Plaintiff Louis G. Weaver (“Plaintiff”) appeals the

district court’s grant of summary judgment to Defendant Jack Tillman, Sheriff of

Mobile County (“Sheriff Tillman”). We find no reversible error; we affirm.

           Plaintiff brought this suit against Tillman and others pursuant to 28 U.S.C. §

1983 as the administrator of the Estate of James Ellis Weaver (“Weaver”), his son.

The Amended Complaint alleges that Tillman violated Weaver’s constitutional

rights by failing to provide Weaver with adequate medical treatment while he was

detained at the Mobile County Metro Jail in Mobile, Alabama, in August 2003.1

According to the record, Weaver was booked at the jail on 4 August 2003 on

various charges. A screening form completed at that time indicated that Weaver

was conscious and alert, without visible signs of illness requiring immediate

medical treatment, but that he did have some facial bruising. The intake form

signed by Weaver stated that he had no current illness, was taking no medication,

and had no special health requirements.2



   1
     On 11 October 2006, we granted the parties’ joint motion to dismiss Plaintiff’s appeal of the
district court’s grant of summary judgment to Defendant Mobile County. Plaintiff’s claims against
the bail bondsmen who detained Weaver and allegedly “beat him up” are not before us.
       2
     Plaintiff contends that the screening form was “not filled out in any way except cursory,”
pointing to an uncompleted section. But, the accompanying computer printout – which Weaver
signed – indicates that Weaver reported no illnesses or medication.

                                                2
       A separate “Medical Encounter Record” completed by a jail nurse at the

time of Weaver’s arrival indicates that Weaver had a black eye, was alert and

oriented, and that he smelled of alcohol. The nurse recommended medical

treatment “ASAP,” which the district court assumed to refer to Weaver’s facial

bruises and cuts, as Weaver had not disclosed more serious symptoms. There is no

evidence that Weaver received medical treatment at intake.3

       The record contains testimony from Weaver’s parents that they conveyed to

an administrative assistant at the jail their concerns that Weaver was sick, had

hepatitis C, and had previously had a staph infection. But, the record contains no

evidence that Weaver ever requested medical treatment at daily sick call – or

otherwise – until 9 August 2003.4 On that morning, the guard conducting sick call

brought Weaver to the jail clinic, where a nurse examined him and reported that he

was “complaining of chills, fever, dizziness and weakness.” Weaver was

transferred to a Mobile hospital for treatment, where he was diagnosed with septic

endocarditis and a staph infection. He died on 16 August 2003 from


  3
   In fact, another form contained in the record suggests that Weaver refused treatment at that time.
Plaintiff attacks the authenticity of this form and whether it actually refers to Weaver, as the portion
in which the inmate name appears is not visible. In accepting the form into the summary judgment
record, the district court noted that Plaintiff offered no affirmative evidence to contradict the form
or Sheriff Tillman’s assertion that Weaver refused medical treatment at intake.
  4
   The record shows that Weaver’s inmate account was credited on 6 August 2003 with sufficient
funds to cover non-emergency medical treatment.

                                                   3
complications from open-heart surgery. One of Weaver’s attending physicians

submitted an affidavit opining that Weaver was septic when he was admitted to

the jail and that prompt treatment “likely . . . would have lessened [this] serious

medical condition.”

           The district court granted Sheriff Tillman summary judgment, concluding

that there was no violation of Weaver’s constitutional right to adequate medical

care during his detention.5 The district court also concluded that, even if a

constitutional violation did exist, Sheriff Tillman could not be held liable in his

individual capacity under section 1983 because the Standard Operating Procedures

(“SOPs”) regarding medical treatment at the jail6 were facially constitutional and

there was no evidence of a “custom or widespread practice of deliberate

indifference to the medical needs of Jail inmates,” notwithstanding the SOPs.7



   5
    Although state government officials’ treatment of pretrial detainees is technically governed by
the Fourteenth Amendment Due Process Clause, not the Eighth Amendment, the legal standards for
provision of medical care are the same under both amendments. See Lancaster v. Monroe County,
116 F.3d 1419, 1425 n.6 (11th Cir. 1997).
   6
     By August 2003, the jail had several SOPs relating to medical treatment for inmates. They
included an initial screening by intake officers and by jail medical staff; morning sick calls during
which inmates may request medical attention; a ten dollar ($10) fee for non-emergency sick call
visits, which is to be entered as a negative charge on an inmate’s account if he lacks sufficient funds
at the time care is requested; and provisions for emergency medical treatment without charge.
       7
     Although Sheriff Tillman framed his motion for summary judgment as one for qualified
immunity, the district court did not refer to qualified immunity in its order. The district court
decided Plaintiff’s claims on the merits, rather than on the defense of qualified immunity.

                                                  4
The district court also noted that, to the extent Sheriff Tillman was sued in his

official capacity, he was immune from suit under the Eleventh Amendment as a

state official.

       We review a district court’s order granting summary judgment de novo,

viewing all facts in the record in the light most favorable to the non-moving party

and drawing all reasonable inferences in his favor. See Lancaster v. Monroe

County, 116 F.3d 1419, 1420 n.4, 1424 (11th Cir. 1997). The moving party must

show that no genuine issues of material fact exist and that he is entitled to

judgment as a matter of law. Id. at 1424. Plaintiff argues that a question of fact

exists on whether a constitutional violation occurred and on whether Sheriff

Tillman is individually liable as a final policymaker. We disagree and affirm the

judgment.8

       It is well-established that a “Sheriff can have no respondeat superior

liability for a section 1983 claim” Marsh v. Butler County, 268 F.3d 1014, 1035

(11th Cir. 2001). Thus, Sheriff Tillman is only liable if he personally participated

in the allegedly unconstitutional conduct or if there is “a causal connection

between [his] actions . . . and the alleged constitutional deprivation.” Cottone v.


   8
    To the extent that Sheriff Tillman is sued in his official capacity, we also affirm the district
court’s grant of summary judgment on the ground of Eleventh Amendment immunity. Lancaster,
116 F.3d at 1429.

                                                 5
Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003). Plaintiff admits that Sheriff Tillman

“had no personal knowledge of [Weaver’s] medical condition.” Therefore, to

survive a motion for summary judgment, Plaintiff must present sufficient evidence

of either (1) “a . . . custom or policy [that] results in deliberate indifference to

constitutional rights, or . . . facts [that] support an inference that [Sheriff Tillman]

directed the subordinates to act unlawfully, or knew that the subordinates would

act unlawfully and failed to stop them from doing so;” or (2) “a history of

widespread abuse [that] put[] [Sheriff Tillman] on notice of the need to correct the

alleged deprivation, and he fails to do so.” Id. (internal punctuation and citations

omitted). Plaintiff has failed to meet this burden.

      Plaintiff’s contentions that the SOP requiring inmates to pay ten dollars

before receiving medical treatment is a “custom or policy” that resulted in

deliberate indifference to Weaver’s constitutional rights are without merit.

Although the SOPs state that a ten dollar co-pay is due for non-emergency

treatment, they also provide that there is no charge for emergency care. And, an

inmate with insufficient funds for non-emergency care is not denied treatment, but

simply incurs negative balance in his inmate account. There is no evidence that

the jail staff deviated from this policy in Weaver’s case; in fact, the record

suggests that the staff followed the policy. Sheriff Tillman offered evidence

                                            6
indicating that Weaver was offered medical treatment upon intake – when he had

no money in his inmate account – and refused such treatment. Plaintiff did not

offer evidence rebutting this assertion or showing that Weaver in fact requested

medical care before 9 August. And, the record shows that Weaver had sufficient

funds in his account several days before he sought and received medical care.9

This evidence directly contradicts Plaintiff’s assertion that “it is . . . a fair reading

of the facts, that had [Weaver] had the money to see the doctor, he would have

been sent to the clinic.” Thus, there is no evidence that the co-pay policy deprived

Weaver of his constitutional rights.

       Plaintiff also argues that Sheriff Tillman is liable – notwithstanding the

SOPs – because of a custom or widespread practice of deliberate indifference to

the medical needs of jail inmates. But, Plaintiff has failed to show “a widespread

practice that . . . is so permanent and well settled as to constitute a ‘custom or

usage’ with the force of law.” Griffin v. City of Opa-Loka, 261 F.3d 1295, 1308

(11th Cir. 2001 (citation omitted). In his attempt to show such a widespread

policy, Plaintiff points solely to the death of inmate James Carpenter (“Carpenter”)


   9
     Jail records reflect that Weaver’s account was credited $10 on August 6 and $15 on August 8.
Although Plaintiff testified that he took $10 to the jail on August 4 and $25 on August 8, he does not
argue that the jail records are inaccurate. In any case, the record shows that Weaver’s account
reflected a balance of $10 – the requisite fee for non-emergency medical treatment – as of August
6.

                                                  7
at the jail in July 2000, arguing that this incident put Sheriff Tillman “on notice”

of the failure of the jail’s delivery system for medical care. This comparison fails;

as the district court found, the “Weaver and Carpenter episodes bear little

similarity.” Unlike Carpenter, Weaver was offered medical care upon his

admission to the jail and every morning during sick call. No evidence shows that

the guards or other inmates were aware of Weaver’s serious medical needs before

9 August. And, the record shows that the SOPs on medical care were substantially

improved between July 2000 and August 2003. Even if Carpenter’s death resulted

from a constitutional violation, that past violation does not automatically support

liability for a “widespread practice” when significant remedial acts have been

taken. See Cottone, 326 F.3d at 1361. Plaintiff presented no evidence that the jail

staff routinely ignored the SOPs or that other inmate received inadequate medical

care between July 2000 and August 2003. Given the circumstances, the single

incident involving Carpenter – which occurred under significantly different

circumstances – is insufficient to support a finding of liability under the

constructive “widespread practice” theory.

      Because Plaintiff failed to present evidence that Sheriff Tillman

implemented an affirmative policy that resulted in the denial of medical care for

inmates, or was aware of a widespread practice of denying such care, he cannot be

                                          8
held liable as the final policymaker under section 1983, even if the alleged

conduct constituted a deprivation of Weaver’s constitutional rights. The district

court’s grant of summary judgment for Sheriff Tillman is therefore affirmed.

      AFFIRMED.




                                         9